Title: Thomas Jefferson to Peter Minor, 18 October 1812
From: Jefferson, Thomas
To: Minor, Peter


          Dear Sir Monticello Oct. 18. 12. 
          My grandson Jefferson Randolph informs me you have a horse to sell for mr Gilmer, of properties which would suit me; that you would be willing he should be tried for a week & returned if not approved, that his price is 100.D. paiable with some indulgence. I should ask time to get my flour to market, & to sell it without pressure; say till March or April. if this be correct, I ask the favor of a week’s trial of the horse, & send the bearer for him. at the end of that term I will either return him or send you my note for the money. if any part of my information be incorrect be so good as to set it to rights, and to accept the assurance of my friendship & respect.
          
            Th:
            Jefferson
        